Citation Nr: 1121210	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-04 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for right ulnar nerve neuropathy.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1969 to August 1971.  His decorations for his active service include a Bronze Star Medal for with a "V" device for Valor.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 


FINDING OF FACT

Right ulnar nerve neuropathy is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for right ulnar nerve neuropathy have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran asserts that his right ulnar nerve neuropathy was caused by his VA surgeon's failure to adequately cushion his elbow during a July 2004 right carpectomy.  

A review of the record shows that the Veteran underwent a right proximal row carpectomy at the VA Medical Center in July 2004.  The surgical report indicates that the Veteran was given general endotracheal anesthesia and then the right arm was prepped and draped in the usual sterile fashion with Hibiclens and alcohol.  There is no indication from the surgical report that the Veteran's right elbow was cushioned in any way during the surgical procedure.  

In March 2007, the Veteran was afforded a VA examination.  At that time, the examiner noted that the Veteran had undergone a nerve conduction study in December 2006.  The examiner noted that the Veteran was found to have right ulnar neuropathy with compression at the elbow.  The examiner diagnosed ulnar nerve neuropathy and noted that there was clear evidence in the nerve conduction study report that the Veteran had a compromised right ulnar nerve at the elbow that would account for the various sensory findings in the Veteran's right ring and small fingers, as well as weakness in his abductor digit quinti muscle.  

In January 2011, VA received a letter from Dr. B.M., the Veteran's private physician.  In his letter, Dr. B.M. reported that he had reviewed the Veteran's claims file and medical records from the VA Medical Center.  Additionally, he reported that he had been treating the Veteran since 2008.  Dr. B.M. opined that there was clear and convincing evidence that the Veteran had an ulnar nerve injury that was related to his care at the VA Medical Center.  In this regard, Dr. B.M. first, noted that there was no evidence of record indicating that the Veteran had ulnar nerve neuropathy prior to his July 2004 surgery.  Additionally, he noted that the Veteran has reported that he first experienced numbness and tingling in his right ring and small fingers when he awoke from his July 2004 procedure and that the symptoms had continued to persist.  Second, Dr. B.M. noted that according to the July 2004 surgical report, the Veteran was placed in the supine position for surgery and no aids, such as elbow pads, were used to support the Veteran's elbow during the procedure.  Dr. B.M. further opined that it was at least as likely as not that the failure to use proper cushioning, such as elbow pads, during the Veteran's July 2004 right carpectomy at the VA Medical Center is what caused the Veteran's right ulnar nerve neuropathy.  In this regard, Dr. B.M. reported that in surgical procedures performed on patients in the supine position, if the patient's elbow is not properly cushioned, the anesthetized patient's body weight bears down on the nerve at the bony prominence of the elbow, which can cause persistent and/or permanent nerve injuries.  Dr. B.M. specifically stated that a reasonable health care provider would have used aids to cushion the Veteran's elbow during the surgery.

In sum, there is no indication from the record that the Veteran had right ulnar nerve neuropathy prior to his July 2004 carpectomy at the VA Medical Center, the Veteran was diagnosed with right ulnar nerve neuropathy by nerve conduction study in December 2006, and the Veteran's private physician has competently opined that a reasonable health care provider would have taken the appropriate steps to cushion a patient's elbow during surgery and that the Veteran's right ulnar nerve neuropathy was caused by  his VA surgeon's failure to do so.  

Therefore, the Board finds that the preponderance of the evidence is for the claim.  Accordingly, entitlement to compensation under 38 U.S.C. § 1151 for right ulnar nerve neuropathy is warranted.


ORDER

Compensation under 38 U.S.C. § 1151 for right ulnar nerve neuropathy is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


